By the Court
Barnard, P. J.
It is very clear that if the deceased testator had made this note in consideration of the services rendered him, and delivered the same to plaintiff and the same had been accepted by her in his lifetime, in payment for such services, the consideration would have been ample, and not open to question by deceased.
Ho one but testator could, in a case like this, where the services were of such a peculiar character, estimate their value to him, by a money standard. Such value would, when established by him and accepted by the person rendering the services, and in the absence of fraud, have been final.
So far as the testator was concerned, he in his lifetime fixed such value, evidenced it by a note expressing its consideration to be for services rendered him, and placed it in the plaintiff’s actual possession; but the envelope in which it was inclosed was sealed, and on the envelope was indorsed a direction that it was not to be unsealed in testator’s life, and was to be returned to him on his request.
From a careful examination of the cases I arrive at these conclusions:
That the delivery of the envelope was a delivery of the contents of it to the plaintiff, even though she was ignorant of such contents. That the testator never having required the redelivering of the envelope, the plaintiff’s right to claim the whole note became absolute upon the acceptance by her of the note in consideration of such services as she had ren dered. That such acceptance could be made by plaintiff after *266testator’s death. That by the acceptance of the note by plaintiff after testator’s death, the consideration expressed in the note as the value of the services she had rendered deceased became established the same as if personally agreed upon by the parties in testator’s lifetime.
The plaintiff is therefore entitled to recover the whole note and the judgment of the referee should be reversed, costs to abide the event.
Judgment reversed.